Debtor 4 Vinicius Deoliveira Souza

First Name Middle Name

Eo Answer These Questions for Reporting Purposes

Last Name

Case number (if known)

 

_ 16. What kind of debts do
» you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

Wi No. Go to line 16b.
QO] Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

O) No. Go to fine 16c.
Wi Yes. Go to line 17.

46c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

LJ No. | am not filing under Chapter 7. Go to line 18.

1 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and O No
administrative expenses
are paid that funds will be 4 Yes
available for distribution
to unsecured creditors?
48. How many creditorsdo 1] 1-49 LJ 1,000-5,000 LJ 25,001-50,000
you estimate that you 50-99 LI 5,001-10,000 Cd 50,001-100,000
owe? L} 100-199 ©) 10,001-25,000 C2 More than 100,000
C3 200-999
19. How much do you i $0-$50,000 C3 $1,000,001-$40 million C} $500,000,001-$1 billion

estimate your assets to
be worth?

LJ $50,001-$100,000
© $100,001-$500,000
L} $500,001-$1 million

CJ $10,000,001-$50 million
C) $50,000,001-$100 million
© $100,000,001-$500 million

(2 $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(2) More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

‘7 liawe Sign Below

For you

(2 $0-$50,000

U $50,001-$100,000
LJ $100,001-$500,000
i $500,001-$1 million

LJ $1,000,001-$10 million

() $10,000,001-$50 million
(2 $50,000,001-$100 million
C3 $100,000,001-$500 million

(2 $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
C2} $10,000,000,001-$50 billion
C) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in

 

cordance with the chapter of title 11, United States Code, specified in this petition.

| understand making afalse statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case‘can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341,\1519, and 3571.

 

x

 

Signature of Debtor 1

Executed on 08 a7 Q0R0

 

Signature of Debtor 2

MM / DD /YYYY

Executed on
MM / DD IYYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6
 

Debtor 1

First Name

Vinicius Deoliveira Souza

Middle Name

Case number (i known)
Last Name

 

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

 

Official Form 101

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11,12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x LS.

Signature of Attorney for Debtor

Date

   

Patrick M. Groulx, Esq.

Printed name

Isenberg Groulx, LLC

Firm name

368 W Broadway

Number Street

Suite 2
MA

State

02127
ZIP Code

Boston
City

Contact phone (857) 880-7889 Email address patrick@i-glic.com

 

MA
State

673394

Bar number

Voluntary Petition for Individuals Filing for Bankruptcy page 7
